COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Heather Hughes v. Peter Giammanco

Appellate case number:    01-18-00771-CV

Trial court case number: 2018-26459

Trial court:              129th District Court of Harris County

        Appellant’s unopposed motion for an extension of time to file her brief is GRANTED. The
briefing schedule for this appeal is amended as follows:

       • Appellant’s brief is due by 12pm on October 12, 2018.

       • Appellee’s brief is due by 4pm on October 26, 2018.

       • Appellant’s reply brief is due by 12pm on November 2, 2018.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: October 11, 2018